DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 11/30/2021 amended claims 1-7, 9-14 and 16-20 and cancelled claim 8.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 8/30/2021; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Colaianna, D’Aprile and Lenti from the office action mailed 8/30/2021; therefore these rejections are withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Aprile et al., EP Publication No. 1681339 (hereinafter referred to as D’Aprile) in view of Chittofrati et al., US Patent No. 6,025,307 (hereinafter referred to as Chittofrati).  
Regarding claims 1-7 and 9-20, D’Aprile discloses lubricating compositions comprising Fomblin YPL 1500 or Fomblin M 30 (reads on Polymer (P)), a
perfluoropolyether, a non-fluorinated additive and a fluorinated solvent (see Claims and see Examples 1-7).  The composition forms a lubricating film by evaporation of the solvent.  See Example 1 which provides a composition that 4.7 wt% polymer F and 94.3 wt% of polymer (B). The compositions provide good stability.  
	D’Aprile discloses all the limitations discussed above but does not explicitly disclose the specific amorphous polymer (F) recited in claim 1.  
	Chittofrati discloses fluorinated greases comprising (by weight): 
15%-50% polytetrafluoroethylene or tetrafluoroethylene copolymers with other ethylenically unsaturated monomers, such as, perfluoroolefin C3-8 (reads on component (B) of claim 1 – amorphous polymer (F)); 
30%-84.5% perfluoropolyether oil having a viscosity comprised between 20 and 4000 cSt at 20° C; 
0.5%-10% surfactant or dispersant having perfluoropolyether or perfluoroalkylic chain; and
.     

Response to Arguments
Applicants’ arguments filed 11/30/2021 regarding claims 1-7 and 9-20 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771